Citation Nr: 1802807	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to August 30, 2012, for the award of service connection for left upper extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.  

In a June 2017 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran raised the issue of whether there is clear and unmistakable error (CUE) in a January 1967 rating decision that failed to assign a separate rating for left upper extremity radiculopathy associated with his service-connected old fracture of the left humerus with metal plate in place and loss of strength in the left arm.  However, such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

As noted in the Introduction, in June 2017, the Veteran filed a claim as to whether there is CUE in a January 1967 rating decision that failed to assign a separate rating for left upper extremity radiculopathy associated with his service-connected old fracture of the left humerus with metal plate in place and loss of strength in the left arm.  

As the outcome of the Veteran's motion alleging CUE in the January 1967 rating decision impacts his instant appeal for an effective date, the instant appeal is inextricably intertwined with the CUE motion.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  In this regard, the Board notes that the AOJ deferred action on such CUE claim, finding that it was inextricably intertwined with the current effective date claim before the Board; however, such is not case.  In this regard, the AOJ is advised that, if the CUE claim were granted, then the earlier effective date claim would be rendered moot.  Consequently, Board consideration of the Veteran's instant claim for an earlier effective date for the award of service connection for left upper extremity radiculopathy must be deferred pending the AOJ's adjudication of his CUE motion.

Accordingly, the case is REMANDED for the following action:

Following the adjudication of the referred claim of whether there is CUE in a January 1967 rating decision that failed to assign a separate rating for left upper extremity radiculopathy associated with his service-connected old fracture of the left humerus with metal plate in place and loss of strength in the left arm, the Veteran's claim for an effective date prior to August 30, 2012, for the award of service connection for left upper extremity radiculopathy should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






